Title: To James Madison from Joseph Jones, [ca. 1 May] 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
[ca. 1 May 1796]
On my arrival here on the 28th. I recd. your favors of the 18th. & 22d. and last evening that of the 25th. ult. and thank you very kindly for the communications they contain. I wish you may take the question on the app: for the British treaty as soon as you expect, as I am apprehensive the delay will prove dangerous, and greatly diminish the respectable number of the former majority if not reverse the vote. The proceedings of the Phila. Merchts. have been circulated for similar meetings through all the Towns and great exertions are made every where to obtain petitions with numerous signers—they have been much opposed at the meetings in the Towns here and counter petns. circulated for signature. Many yield to the applications on the part of those friendly to the treaty merely from an acquiescence in the act of the Executive rather than hazard the consequences of rejecting the Treaty which they are fearfull and are taught to believe will produce War. It is really wonderfull to hear the observations of some persons, those particularly attached to the president either from having served under, and acted with him in the field, or unwilling or unable to comprehend the purport and tendency of the Treaty follow implicitly the decision of the Executive majestrate from a respect for his former services and established Character. I am really astonished at the sentiments now maintained by the friends of the present administration so contrary to the principles of republicanism and the rights of the people, that had I not lived and been acquainted with the sentiments and opinions that regulated our conduct in the course of the late revolution I could not believe such sentiments had ever existed. I have heard that lately in the County of K. Wm. some persons so Wholely devoted to the influence of a certain person talked of addressing him to persevere in his determination of carrying the treaty into effect and that they and the people of that class wod. support him in it. Such declarations shew (if such were made) to what lengths some creatures of the government are disposed to go. Altho’ there are those heretofore unfriendly to the Treaty who in the present stage of the business are willing to acquiesce in its operation they wod. by no means censure or oppose the conduct of their representatives shod. that Body disapprove the treaty conceiving it not only to be the right of the house to think and act for itself in a contest with another departmt. of the government, but that the representative Body can have no object in contemplation other than the future welfare and happiness of the people. I saw The Bishop the day before yesterday at Mr. Prentis’s at dinner he was well and I presented him your compliments—he went yesterday for Richmond to attend the Convention of the Clergy. I have written a few lines to Pickering to save you the trouble of repeated applications which may probably prove a spur to him. Mr. Prentis begs his respects to be presented to you accept those of Dr Sr. yr. friend & Servt
Jos: Jones
